                                                                                   E-FILED
                                                       Thursday, 04 April, 2019 03:51:25 PM
                                                              Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS

LAFAYETTE DEANDRE VAN, )
                        )
            Petitioner, )
                        )
        v.              )                 Case No. 18-cv-1019
                        )
STEVE KALLIS, Warden    )
                        )
            Respondent. )


                         ORDER AND OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

      This matter is before the Court on Petitioner Lafayette

Deandre Van’s (hereinafter “Petitioner” or “Van”) Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 (Doc. 1). Petitioner

is incarcerated at the Federal Correctional Institution in Pekin,

Illinois. For the reasons stated below, Petitioner’s Petition (Doc. 1)

is DISMISSED with prejudice.

                            I. BACKGROUND1

      In 2007, a jury in the United States District Court for the



1As dictated by the analogous federal habeas corpus rules for proceedings
under 28 U.S.C. § 2254 and § 2255, the facts recounted here are taken from
Respondent’s Response to the Petition, (Doc. 7), unless otherwise noted. See
28 U.S.C. § 2248.
District of Minnesota found Van guilty of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g). The

baseline statutory maximum for this offense is ten years. However,

the district court found that Van qualified as an armed career

criminal pursuant to the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e), for having three or more predicate convictions “for

a violent felony or a serious drug offense.” As a result, Van’s

statutory sentencing range increased to 15 years to life. This

finding was based on Van’s 1999 conviction for Minnesota simple

robbery in violation of Minn. Stat. § 609.24, and his three 2003

convictions for Minnesota drug offenses.

     At sentencing, Van objected to being designated an armed

career criminal, arguing that his three felony drug convictions

should be considered only one offense. The sentencing court

rejected his argument, finding each conviction was a separate

offense, and noted that he had a fourth qualifying predicate felony,

the 1999 simple robbery conviction. See United States v. Van, No.

CIV. 12-2107 MJD, 2013 WL 1703444, at *1 (D. Minn. Apr. 19,

2013). Van was sentenced to a term of imprisonment of 213

months and nineteen days. Van appealed, and the Eighth Circuit
                             Page 2 of 9
affirmed Van’s conviction and sentence. United States v. Van, 543

F.3d 963, 967 (8th Cir. 2008).

     Van has made numerous attempts to obtain post-conviction

relief, often raising the argument that he does not have the

requisite three felonies to qualify as an armed career criminal

under § 924(e). See, e.g., Van v. Wilson, No. CIV. 10-210-GFVT,

2011 WL 2550537, at *3 (E.D. Ky. June 23, 2011) (§ 2241 Petition

dismissed under § 2255(e)); United States v. Van, No. CIV. 12-2107

MJD, 2013 WL 1703444, at *2 (D. Minn. Apr. 19, 2013) (initial

Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 denied as untimely); Van v. United States, No. 15-

3304 (8th Cir.) (application seeking authorization to file a

successive § 2255 Motion relying on Johnson v. United Sates, 135

S.Ct. 2551 (2015)); Van v. United States, No. 16-2807 (8th Cir.)

(same).

     On January 16, 2018, Van filed the instant Petition (Doc. 1)

pursuant to 28 U.S.C. § 2241, again arguing that he does not

qualify as an armed career criminal under § 924(e). He argues that

his Minnesota simple robbery conviction did not require the

sufficient amount of force in light of Curtis Johnson v. United
                              Page 3 of 9
States, 559 U.S. 133 (2010), and that, in light of Mathis v. United

States, 136 S.Ct. 2243 (2016), and United States v. Hinkle, 832

F.3d 569 (5th Cir. 2016), two of his Minnesota drug offenses are

categorically not ACCA predicates.

     In his Petition, Van disclosed to the Court some of his post-

conviction relief petitions and motions, but failed to reference his

prior attempt to rely on Mathis and Hinkle for relief in a § 2241

petition in this district in December 2016. Van v. Krueger, No. 16-

CV-1488, 2017 WL 727034, at *1 (C.D. Ill. Feb. 23, 2017). In that

proceeding, Van argued that “Minnesota’s controlled substance

offenses contain alternative means, not alternative elements, and

therefore two of his ACCA “serious drug offenses” predicated on his

Minnesota controlled substance offenses do not match up under

the categorical approach.” Id. *3. Judge McDade summarily

dismissed the petition, finding it did not have merit because “there

are no elements present in the Minnesota statutes of conviction

that render them broader than the definition of “serious drug

offense” in 18 U.S.C. § 924(e)(2)(A)(ii).” Id. at *4. Van did not

challenge his simple robbery conviction in this proceeding.



                              Page 4 of 9
     Respondent filed his response to Van’s Petition on February

28, 2018 (Doc. 7), and argues that Van has failed to meet the

requirements to proceed under the § 2255(e) savings clause.

Specifically, Respondent argues that Mathis v. United States, 136

S.Ct. 2243 (2016), did not announce a new rule that applies

retroactively, that Van’s claim was not previously unavailable, and

that Van has not shown a miscarriage of justice. Respondent’s

filing also did not note Van’s previous § 2241 petition that raised

this claim. Van did not file a timely reply. This Order follows.

                       II. LEGAL STANDARD

     Generally, federal prisoners who seek to collaterally attack

their conviction or sentence must proceed by way of motion under

28 U.S.C. § 2255, the so-called “federal prisoner’s substitute for

habeas corpus.” Camacho v. English, 16-3509, 2017 WL

4330368, at *1 (7th Cir. Aug. 22, 2017) (quoting Brown v. Rios,

696 F.3d 638, 640 (7th Cir. 2012)). The exception to this rule is

found in § 2255 itself: a federal prisoner may petition under § 2241

if the remedy under § 2255 “is inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. § 2255(e). Under the “escape

hatch” of § 2255(e), “[a] federal prisoner should be permitted to
                             Page 5 of 9
seek habeas corpus only if he had no reasonable opportunity to

obtain earlier judicial correction of a fundamental defect in his

conviction or sentence because the law changed after his first 2255

motion.” In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998).

Thus, the Seventh Circuit has held that “alternative relief under

§ 2241 is available only in limited circumstances: specifically, only

upon showing “(1) that he relies on ‘not a constitutional case, but a

statutory-interpretation case, so [that he] could not have invoked it

by means of a second or successive section 2255 motion,’ (2) that

the new rule applies retroactively to cases on collateral review and

could not have been invoked in his earlier proceeding, and (3) that

the error is ‘grave enough ... to be deemed a miscarriage of justice

corrigible therefore in a habeas corpus proceeding,’ such as one

resulting in ‘a conviction for a crime of which he was innocent.’”

Montana v. Cross, 829 F.3d 775, 783 (7th Cir. 2016), cert. denied

sub nom. Montana v. Werlich, 137 S. Ct. 1813, 197 L. Ed. 2d 758

(2017) (citing Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012)).

                          III. DISCUSSION

     Neither of Van’s claims for relief can proceed. As Van has

already raised Mathis and Hinkle claims with regard to his prior
                             Page 6 of 9
felony drug offenses, this Court is not required to review the claim

again. See 28 U.S.C. § 2244(a) (“No circuit or district judge shall

be required to entertain an application for a writ of habeas corpus

to inquire into the detention of a person pursuant to a judgment of

a court of the United States if it appears that the legality of such

detention has been determined by a judge or court of the United

States on a prior application for a writ of habeas corpus.”). Judge

McDade thoroughly analyzed Van’s claim and held it was meritless

because “there are no elements present in the Minnesota statutes

of conviction that render them broader than the definition of

“serious drug offense” in 18 U.S.C. § 924(e)(2)(A)(ii).” Van, 2017

WL 727034, at *4. Van’s argument here is identical. When Van

failed to appeal, he lost any further right to pursue his Mathis

claims. Moreover, the Court agrees with Judge McDade’s analysis

on the merits. Accordingly, the Court will dismiss this claim

pursuant to § 2244(a).

     Van also argues that his 1999 Minnesota simple robbery

conviction is not a violent felony in light of Curtis Johnson v.

United States, 559 U.S. 133 (2010). However, as Respondent

argues, this case was decided before Van filed his initial § 2255
                              Page 7 of 9
Motion. Van has presented no argument as to why § 2255 would

have been inadequate or ineffective to address this claim.

     Moreover, this claim is meritless. Van seeks to rely on United

States v. Eason, 829 F.3d 633 (8th Cir. 2016), in which the Eighth

Circuit held that an Arkansas robbery statute was categorically not

an ACCA predicate offense. Id. at 640-41. However, both the

Eighth Circuit and the Seventh Circuit have since held that

Minnesota Simple Robbery under Minn. Stat. § 609.24 qualifies as

a violent felony predicate for the ACCA. See United States v. Libby,

880 F.3d 1011, 1015-16 (2018); United States v. Jennings, 860

F.3d 450 (7th Cir. 2017). In Libby, the Eighth Circuit specifically

distinguished Eason and the Arkansas statute because the

Arkansas statute “criminalized a threat of any bodily impact,

restraint, or confinement,” while Minn. Stat. “§ 609.24 requires

proof of a threat of the imminent use of force to overcome the

person’s resistance.” Id. at 1016. Accordingly, Eason is of no use

to Van even if he could otherwise proceed under § 2255(e).

                            IV. CONCLUSION

     For the reasons stated above, Petitioner’s Petition for Writ of

Habeas Corpus (Doc. 1) is DISMISSED with prejudice pursuant to
                             Page 8 of 9
§§ 2244(a) and 2255(e). This case is CLOSED.



ENTER: April 4, 2019

FOR THE COURT:
                        s/ Sue E. Myerscough
                        SUE E. MYERSCOUGH
                        UNITED STATES DISTRICT JUDGE




                           Page 9 of 9
